Section 906 Certifications I, Charles E. Porter, the Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended May 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended May 31, 2009 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: July 28, 2009 /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, the Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended May 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended May 31, 2009 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: July 28, 2009 /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Attachment A N-CSR Period (s) ended May 31, 2009 Putnam Arizona Tax Exempt Income Fund Putnam Minnesota Tax Exempt Income Fund Putnam Massachusetts Tax Exempt Income Fund Putnam New York Tax Exempt Income Fund Putnam High Yield Advantage Fund Putnam Equity Income Fund Putnam Pennsylvania Tax Exempt Income Fund Putnam Ohio Tax Exempt Income Fund Putnam New Jersey Tax Exempt Income Fund Putnam Michigan Tax Exempt Income Fund Putnam Asset Allocation: Equity Portfolio
